     Case 1:20-cv-01471-NONE-EPG Document 14 Filed 12/11/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                          FRESNO DIVISION
11

12
     JOHANNA FISHER, et al.,                               No. 1:20-cv-01471 NONE-EPG
13
                                Plaintiffs, STIPULATION AND ORDER FOR
14                                          LEAVE TO AMEND THE COMPLAINT
              v.                            AND FOR DEFENDANT CALIFORNIA
15                                          MILITARY DEPARTMENT TO FILE
                                            ITS RESPONSE TO THE AMENDED
16   ARMY NATIONAL GUARD, et al.,           COMPLAINT
17                                       Defendants.
                                                           Action Filed: October 15, 2020
18

19
           Under Federal Rules of Civil Procedure 6(b) and 15(a)(3) and Local Rules 143 and 144(a),
20
     Plaintiffs and Defendant California Military Department (CMD), by and through their respective
21
     attorneys of record, stipulate to and request that Plaintiffs be permitted to file an amended
22
     complaint and that CMD’s response to the amended pleading be filed within fourteen days after
23
     the amended complaint is filed, as permitted under Rule 15(a)(3). Plaintiffs agree to file their
24
     amended pleading by no later than December 31, 2020. Good cause exists to the grant this
25
     stipulated request because it will avoid burdening the Court with a motion to dismiss since the
26
     parties agree that amendment is necessary.
27

28
                                                       1
     Case 1:20-cv-01471-NONE-EPG Document 14 Filed 12/11/20 Page 2 of 3


 1         CMD was served with the complaint on October 23, 2020, and its response was initially

 2   due on November 13, 2020. On November 10, 2020, the parties filed a stipulation under Local

 3   Rule 144(a), agreeing to a 28-day extension for CMD to respond to the complaint. (ECF No. 12.)

 4   CMD’s response is currently due on December 11, 2020.

 5         Since the filing of the stipulation, the parties met and conferred concerning CMD’s

 6   perceived deficiencies in the complaint and its intent to file a motion to dismiss under Federal

 7   Rule of Civil Procedure 12(b)(6). To address these deficiencies and avoid burdening the Court

 8   with a motion, the parties agree that Plaintiffs should be permitted to amend the complaint.

 9   However, amendment will come more than twenty-one days after service of the complaint and

10   before service of any responsive pleading or motion under Rule 12(b), such that Plaintiffs cannot

11   amend as a matter of course under Rule 15(a)(1). The parties therefore submit this stipulated

12   request. The parties further agree that Rule 15(a)(3) applies and that CMD’s response to the

13   amended complaint be due no later than 14 days after the amended complaint is filed.

14         IT IS SO STIPULATED.

15   Dated: December 10, 2020                       Respectfully submitted,
16                                                  XAVIER BECERRA
                                                    Attorney General of California
17                                                  PETER A. MESHOT
                                                    Supervising Deputy Attorney General
18

19                                                  /s/ Diana Esquivel
                                                    DIANA ESQUIVEL
20                                                  Deputy Attorney General
                                                    Attorneys for Defendant Cal. Military Dep’t
21
     Dated: December 10, 2020                       CHRISTENSON LAW FIRM
22

23                                                  /s/ Vonn R. Christenson (as authorized 12/10/20)
                                                    VONN R. CHRISTENSON
24                                                  Attorneys for Plaintiffs
     SA2020304192
25   34656287.docx

26
27

28
                                                      2
     Case 1:20-cv-01471-NONE-EPG Document 14 Filed 12/11/20 Page 3 of 3


 1                                               ORDER

 2        Good cause appearing and based on the parties’ stipulation, the stipulated request for leave

 3   to file an amended complaint is GRANTED.

 4        Plaintiffs shall file their first amended complaint by no later than December 31, 2020.

 5   Defendant CMD will respond to the amended complaint in accordance with Federal Rule of Civil

 6   Procedure 15(a)(3).

 7
     IT IS SO ORDERED.
 8

 9      Dated:    December 11, 2020                          /s/
10                                                      UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
